            Case 6:21-cv-00423-ADA Document 8 Filed 05/27/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION




            Cedar Lane Technologies Inc.,                          Case No. 6:21-cv-00423-ADA

                   Plaintiff,                                      Patent Case

                   v.                                              Jury Trial Demanded

            Hitachi Kokusai Electric, Inc.,

                   Defendant.



                        PLAINTIFF'S MOTION TO WITHDRAW AFFIDAVIT OF SERVICE


       1.        Plaintiff Cedar Lane Technologies Inc. (“Plaintiff”) seeks to withdraw the

document filed in this action.

       2.        Plaintiff’s affidavit of service on Defendant Hitachi Kokusai Electric, Inc.

(“Defendant”) [DE 7] was filed on May 17, 2021.

       3.        The parties have a dispute over service. In order to facilitate the speedy

resolution of the matter, Defendant has requested that Plaintiff withdraw the affidavit of service.

       4.        Plaintiff intends to promptly seek an alternative means of service.

       5.        Plaintiff therefore respectfully requests that the Court grant this request, allowing

Plaintiff to withdraw the affidavit of service on Defendant [DE 7].

Dated: May 27, 2021                     Respectfully submitted,

                                                /s/ Isaac Rabicoff
                                                Isaac Rabicoff
                                                Rabicoff Law LLC
                                                5680 King Centre Dr, Suite 645
                                                Alexandria, VA 22315
                                                    1
Case 6:21-cv-00423-ADA Document 8 Filed 05/27/21 Page 2 of 3




                           7736694590
                           isaac@rabilaw.com


                           Counsel for Plaintiff
                           Cedar Lane Technologies Inc.




                             2
         Case 6:21-cv-00423-ADA Document 8 Filed 05/27/21 Page 3 of 3




                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on May 27, 2021 via the Court’s CM/ECF system.



                                            /s/ Isaac Rabicoff
                                            Isaac Rabicoff




                                               3
